Exhibit 10.25

SEVENTH AMENDMENT TO THE

DYNEGY INC. 401(k) SAVINGS PLAN

WHEREAS, Dynegy Inc. (the “Company”), has established and maintains the Dynegy
Inc. 401(k) Savings Plan (the “Plan”) for the benefit of its eligible employees
and the eligible employees of certain participating companies; and

WHEREAS, the Company desires to amend the Plan;

NOW, THEREFORE, BE IT RESOLVED that the Plan shall be, and hereby is amended as
follows, effective as provided below:

I.

Effective as of February 1, 2005, Section 1.1(27) of the Plan is amended in its
entirety to provide as follows:

“(27) Eligible Employee: Each Employee other than (A) an Employee whose terms
and conditions of employment are governed by a collective bargaining agreement,
unless such agreement provides for his coverage under the Plan, (B) a
nonresident alien who receives no earned income from the Employer that
constitutes income from sources within the United States, (C) an Employee who is
a Leased Employee or who is designated, compensated, or otherwise classified by
the Employer as a Leased Employee, (D) an individual who is deemed to be an
Employee pursuant to Treasury regulations issued under section 414(o) of the
Code, (E) an Employee who has waived participation in the Plan through any means
including, but not limited to, an Employee whose employment is governed by a
written agreement with the Employer (including an offer letter setting forth the
terms and conditions of employment) that provides that the Employee is not
eligible to participate in the Plan (a general statement in the agreement, offer
letter, or other communication stating that the Employee is not eligible for
benefits shall be construed to mean that the Employee is not an Eligible
Employee), and (F) an Employee of an entity that has been designated to
participate in the Plan pursuant to the provisions of Article XVIII to the
extent that such entity’s designation specifically excepts such Employee’s
participation.



--------------------------------------------------------------------------------

Notwithstanding any provision of the Plan to the contrary, no individual who is
designated, compensated, or otherwise classified or treated by the Employer as
an independent contractor or other non-common law employee shall be eligible to
become a Member of the Plan. It is expressly intended that individuals not
treated as common law employees by the Employer are to be excluded from Plan
participation even if a court or administrative agency determines that such
individuals are common law employees.

II.

Effective as of January 1, 2004, Section 4.1(a) of the Plan is amended in its
entirety to provide as follows:

“(a) Before-Tax Contributions made by the Employer on a Member’s behalf shall be
allocated to such Member’s Before-Tax Account. Further, catch-up contributions
pursuant to Section 3.10 made by the Employer on a Member’s behalf shall be
allocated to such Member’s Catch-Up Contribution Account.”

III.

Effective as of January 1, 2004, Section 11.1(e) of the Plan is amended in its
entirety to provide as follows:

“(e) A Member who has a financial hardship, as determined by the Committee, and
who has made all available withdrawals pursuant to the Paragraphs above and
Appendices A and/or B hereunder, as applicable, and pursuant to the provisions
of any other plans of the Employer and any Controlled Entities of which he is a
member and who has obtained all available loans pursuant to Article XII and
pursuant to the provisions of any other plans of the Employer and any Controlled
Entities of which he is a member may withdraw from his Before-Tax Account and
Catch-Up Contribution Account an amount not to exceed the lesser of (1) the
balance of such Accounts or (2) the amount determined by the Committee as being
available for withdrawal pursuant to this Paragraph. For purposes of this
Paragraph, financial hardship shall mean the immediate and heavy financial needs
of the Member. A withdrawal based upon financial hardship pursuant to this
Paragraph shall not exceed the amount required to meet the immediate financial
need created by the hardship. The amount required to meet the immediate
financial need may include any amounts necessary to pay any federal, state, or
local income taxes or penalties reasonably anticipated to result from the
distribution.



--------------------------------------------------------------------------------

The determination of the existence of a Member’s financial hardship and the
amount required to be distributed to meet the need created by the hardship shall
be made by the Committee. The decision of the Committee shall be final and
binding, provided that all Members similarly situated shall be treated in a
uniform and nondiscriminatory manner. A withdrawal shall be deemed to be made on
account of an immediate and heavy financial need of a Member if the withdrawal
is for:

(1) Expenses for medical care described in Section 213(d) of the Code previously
incurred by the Member, the Member’s spouse, or any dependents of the Member (as
defined in Section 152 of the Code) or necessary for those persons to obtain
medical care described in Section 213(d) of the Code and not reimbursed or
reimbursable by insurance;

(2) Costs directly related to the purchase of a principal residence of the
Member (excluding mortgage payments);

(3) Payment of tuition and related educational fees, and room and board
expenses, for the next twelve months of post-secondary education for the Member
or the Member’s spouse, children, or dependents (as defined in Section 152 of
the Code);

(4) Payments necessary to prevent the eviction of the Member from his principal
residence or foreclosure on the mortgage of the Member’s principal residence; or

(5) Such other financial needs that the Commissioner of Internal Revenue may
deem to be immediate and heavy financial needs through the publication of
revenue rulings, notices, and other documents of general applicability.

The above notwithstanding, (1) withdrawals under this Paragraph shall be limited
to the sum of the Member’s Before-Tax Contributions and catch-up contributions
pursuant to Section 3.10, plus income allocable to the Member’s Before-Tax
Contributions and credited to the Member’s Before-Tax Account as of December 31,
1988, less any previous withdrawals of such amounts, and (2) Employer
Contributions utilized to satisfy the restrictions set forth in Section 3.1(e),
and income allocable thereto, shall not be subject to withdrawal. A Member who
receives a distribution pursuant to this Paragraph on account of hardship shall
be prohibited from making elective deferrals and employee contributions under
this and all other plans maintained by the Employer or any Controlled Entity for
six months after receipt of the distribution.”



--------------------------------------------------------------------------------

IV.

Except as modified herein, the Plan shall remain in full force and effect.

IN WITNESS WHEREOF, the undersigned has caused this Amendment to the Plan to be
executed this 31st day of May 2005, effective as hereinbefore provided.

 

DYNEGY INC. By:   /s/ Illegible Title:     